The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                 SUMMARY
                                                         September 15, 2022

                               2022COA109

No. 21CA0601, Salazar v. Public Trust Institute — Courts and
Court Procedure — Action Involving Exercise of Constitutional
Rights — Anti-SLAPP; Appeals — Standard of Review — De
Novo; Torts — Malicious Prosecution — Quasi-Judicial
Administrative Proceedings

     As a matter of first impression, a division of the court of

appeals establishes the manner in which a special motion to

dismiss under section 13-20-1101, C.R.S. 2021, commonly known

as Colorado’s anti-SLAPP statute, is reviewed. In addition, the

division holds for the first time that for an administrative

proceeding to form the basis of a malicious prosecution claim, it

must be quasi-judicial in nature.
COLORADO COURT OF APPEALS                                    2022COA109


Court of Appeals No. 21CA0601
City and County of Denver District Court No. 20CV33689
Honorable Alex C. Myers, Judge


Joseph A. Salazar,

Plaintiff-Appellee,

v.

Public Trust Institute and Suzanne Staiert,

Defendants-Appellants.


               ORDER AFFIRMED IN PART, REVERSED IN PART
                 AND CASE REMANDED WITH DIRECTIONS

                                   Division I
                           Opinion by JUDGE TOW
                         Dailey and Berger, JJ., concur

                         Announced September 15, 2022


Levin Sitcoff Waneka PC, Bradley A. Levin, Jeremy A. Sitcoff, Robyn Levin
Clarke, Denver, Colorado, for Plaintiff-Appellee

Daniel E. Burrows, Denver, Colorado, for Defendants-Appellants
¶1    Defendants, Public Trust Institute (PTI) and Suzanne Staiert,

 appeal the district court’s order denying their special motion to

 dismiss the complaint for malicious prosecution filed by plaintiff,

 Joseph A. Salazar. PTI and Staiert filed the special motion to

 dismiss under section 13-20-1101, C.R.S. 2021, commonly known

 as Colorado’s anti-SLAPP statute.1

¶2    We affirm in part, reverse in part, and remand for further

 proceedings. In doing so, we consider, as a matter of first

 impression, the appropriate standard for resolving a special motion

 to dismiss under the anti-SLAPP statute, including whether a

 plaintiff’s claims in this context are also subject to the standard set

 forth in Protect Our Mountain Environment, Inc. v. District Court, 677

 P.2d 1361 (Colo. 1984) (POME). We also hold for the first time that

 an administrative proceeding may form the basis of a malicious

 prosecution claim only if the proceeding is quasi-judicial in nature.

                           I.    Background

¶3    Salazar is a former state representative, former candidate for

 Colorado Attorney General, and former Executive Director of


 1SLAPP is an acronym for “strategic lawsuit against public
 participation.”

                                    1
 Colorado Rising, an environmental protection nonprofit

 organization. Staiert is a former Deputy Secretary of State for

 Colorado and former Executive Director of PTI, a nonprofit

 organization Staiert describes as having been “founded to promote

 open and accountable government.”

¶4    In December 2019, while serving as PTI’s Executive Director,

 Staiert filed two administrative complaints — one with the Office of

 the Colorado Secretary of State (SOS) and one with the Colorado

 Independent Ethics Commission (IEC) — alleging that Salazar had

 violated lobbying laws and regulations.2 Specifically, based on

 Salazar’s behavior on four occasions, Staiert asserted that Salazar

 had violated Colorado’s lobbying statute, sections 24-6-301 to -309,

 C.R.S. 2021, and Amendment 41 to the Colorado Constitution.

¶5    After conducting an initial review, the Elections Division of the

 SOS investigated the allegations in the complaint. The Elections

 Division then filed a motion to dismiss “on grounds that there is no



 2Staiert, in her capacity as Executive Director, filed the complaints
 with both agencies. And in the opening brief, appellants treat
 Staiert as the complaining party. Thus, unless necessary to
 distinguish between them, we will refer to appellants collectively as
 Staiert.

                                   2
 factual or legal basis to establish violation of the lobbying

 regulation.” The SOS granted the Elections Division’s motion.

¶6    The IEC also reviewed Staiert’s complaint. Salazar moved to

 dismiss the IEC complaint under C.R.C.P. 12(b)(1) and (5) for lack

 of jurisdiction and for failure to state a claim.3 The IEC then held a

 public hearing on the complaint and motion to dismiss. At the

 hearing, Staiert voluntarily dismissed three of the four alleged

 violations. The IEC then dismissed the fourth alleged violation for

 failure to state a claim.

¶7    After the SOS and the IEC dismissed Staiert’s complaints,

 Salazar filed an action for malicious prosecution against PTI and

 Staiert, arguing “they were aware that Salazar’s conduct did not

 violate Colorado’s lobbying laws, but nonetheless filed their

 administrative complaints with the goal of damaging Salazar’s

 reputation.” In his complaint, Salazar alleged that

            as a former Deputy Secretary of State [Staiert]
            knew there was no probable cause to bring
            these complaints against Plaintiff Salazar. Not
            only was Defendant Staiert fully knowledgeable
            of the relevant law here, but she actually

 3 The IEC Rules apply C.R.C.P. 12(b) to dispositive motions.
 Independent Ethics Commission Rules of Procedure, Rule 2(A)(8),
 https://perma.cc/B26Z-6FX5.

                                    3
            applied the law in similar circumstances
            during her time as Deputy Secretary of
            State . . . . Furthermore, the clear exceptions
            to “lobbying” that the SOS stated applied to
            Plaintiff Salazar were in existence at the time
            when Defendant Staiert was the Deputy
            Secretary of State.

¶8     Salazar’s complaint contained one claim of malicious

  prosecution, premised on both the SOS and IEC complaints. Before

  answering the complaint, Staiert filed two motions: a motion to

  dismiss under Rule 12(b)(5) and a special motion to dismiss under

  Colorado’s relatively new anti-SLAPP statute.

¶9     The district court denied both motions in separate orders.

  Staiert appeals the denial of the special motion to dismiss.4

              II.   Applicable Law and Standard of Review

¶ 10   Staiert argues that the district court erred by denying her

  special motion to dismiss under the anti-SLAPP statute. She

  argues that (1) a malicious prosecution claim cannot be based on




  4 A denial of a special motion to dismiss under the anti-SLAPP
  statute is appealable. § 13-20-1101(7), C.R.S. 2021; see also
  § 13-4-102.2, C.R.S. 2021 (granting this court initial appellate
  jurisdiction over such appeals). Staiert sought leave to file an
  interlocutory appeal of the denial of the C.R.C.P. 12(b)(5) motion
  pursuant to C.A.R. 4.2. However, a division of this court denied
  that request.

                                    4
  truthful complaints to governmental investigators; (2) the First

  Amendment requires Salazar’s claim be dismissed; and (3) the

  administrative proceedings before the SOS were insufficient to

  support a malicious prosecution claim. We reject the first two

  arguments but agree with the third.

                         A.   Anti-SLAPP Statute

¶ 11   In enacting the anti-SLAPP statute, the General Assembly

  declared “that it is in the public interest to encourage continued

  participation in matters of public significance and that this

  participation should not be chilled through abuse of the judicial

  process.” § 13-20-1101(1)(a). The statute’s purpose is “to

  encourage and safeguard the constitutional rights of persons to

  petition, speak freely, associate freely, and otherwise participate in

  government to the maximum extent permitted by law and, at the

  same time, to protect the rights of persons to file meritorious

  lawsuits for demonstrable injury.” § 13-20-1101(1)(b). In other

  words, the anti-SLAPP statute seeks to balance both parties’

  constitutionally protected interest in petitioning the government, be

  it by participating in the legislative process, invoking the

  government’s administrative or executive authority (such as by


                                     5
  reporting suspected unlawful activity), or instigating litigation to

  protect or vindicate one’s interests.

¶ 12   To effectuate this balancing, the General Assembly created a

  mechanism whereby the district court can make an early

  assessment about the merits of claims brought in response to a

  defendant’s petitioning or speech activity.

             A cause of action against a person arising from
             any act of that person in furtherance of the
             person’s right of petition or free speech under
             the United States constitution or the state
             constitution in connection with a public issue
             is subject to a special motion to dismiss unless
             the court determines that the plaintiff has
             established that there is a reasonable
             likelihood that the plaintiff will prevail on the
             claim.

  § 13-20-1101(3)(a). In determining whether the plaintiff has

  demonstrated a reasonable likelihood of success, “the court shall

  consider the pleadings and supporting and opposing affidavits

  stating the facts upon which the liability or defense is based.”

  § 13-20-1101(3)(b).

                         B.   Standard of Review

¶ 13   The parties disagree somewhat as to the standard by which we

  are to review this matter — including what, if any, deference we are



                                     6
  to afford the district court. No Colorado appellate court has yet to

  consider this question.

¶ 14   To the extent our resolution of this appeal turns on

  interpretation of the anti-SLAPP statute, our review is de novo. See

  In re Estate of Garcia, 2022 COA 58, ¶ 22. When interpreting a

  statute, we strive to give effect to the General Assembly’s intent,

  reading the words and phrases of the statute in context, according

  them their plain meaning in view of the rules of grammar and

  common usage. Id.

¶ 15   In some respects, the special motion to dismiss is just that —

  a motion to dismiss. It seeks an early end to the litigation based,

  essentially, on the assertion that the plaintiff will ultimately, and

  inevitably, lose. We review de novo a district court’s ruling on such

  a motion. Bewley v. Semler, 2018 CO 79, ¶ 14. In doing so, we

  (like the district court) must accept the factual allegations in the

  complaint as true, viewing them in the light most favorable to the

  plaintiff. Id. However, we may consider only the allegations

  contained in the complaint, documents attached as exhibits or

  referenced in the complaint, and matters of which the court may




                                     7
  take judicial notice. Peña v. Am. Fam. Mut. Ins. Co., 2018 COA 56,

  ¶ 14.

¶ 16      In other respects, the special motion to dismiss is more like a

  motion for summary judgment. For example, when considering a

  summary judgment motion, the court is to consider supporting and

  opposing affidavits if any are filed, as well as matters set forth in

  the parties’ discovery responses (if filed with the court). C.R.C.P.

  56(c). Even where the pleadings and other submissions

  demonstrate that the material facts are undisputed, the court

  “must grant the nonmoving party the benefit of all favorable

  inferences that may reasonably be drawn from the undisputed

  facts, and it must resolve all doubts against the moving party.”

  Ryser v. Shelter Mut. Ins. Co., 2021 CO 11, ¶ 13. As with a motion

  to dismiss, we review a summary judgment ruling de novo. Harvey

  v. Catholic Health Initiatives, 2021 CO 65, ¶ 15.

¶ 17      In yet other ways, an anti-SLAPP special motion to dismiss is

  similar to a request for injunctive relief, as the moving party is

  essentially seeking to enjoin the nonmoving party’s lawsuit. Indeed,

  resolution of both turns on whether a party can demonstrate a

  reasonable likelihood of success. Compare § 13-20-1101(3)(a)


                                       8
  (providing that a special motion to dismiss is to be granted “unless

  the court determines that the plaintiff has established that there is

  a reasonable likelihood that the plaintiff will prevail on the claim”),

  with In re Estate of Feldman, 2019 CO 62, ¶ 17 (noting that a

  “prerequisite[] to preliminarily enjoining someone is a reasonable

  likelihood of the moving party’s success on the merits” (citing

  Rathke v. MacFarlane, 648 P.2d 648, 653 (Colo. 1982))). In contrast

  to a motion to dismiss and a motion for summary judgment, we

  review the grant or denial of a request for preliminary injunction for

  an abuse of discretion.5 Friends of Denver Parks, Inc. v. City &

  Cnty. of Denver, 2013 COA 177, ¶ 38. In doing so, we will not

  disturb the district court’s factual determinations if they are

  supported by the record. Id.

¶ 18   In short, while the special motion to dismiss under the

  anti-SLAPP statute has similarities to each of these three types of

  motions, the differences call for some variance from each in terms



  5 In truth, because a special motion to dismiss, if successful, would
  bar the litigation, it is arguably more akin to a request for a
  permanent injunction. But we compare it to a request for a
  preliminary injunction because of the General Assembly’s
  invocation of the “reasonable likelihood of success” rubric.

                                     9
  of the standard of review. For example, the question is not merely

  whether the claim asserts a plausible basis for relief, see Warne v.

  Hall, 2016 CO 50, ¶ 24, but whether the plaintiff has a reasonable

  likelihood of success. The question is not whether undisputed facts

  demonstrate that one party is entitled to judgment but whether any

  material disputes of fact are reasonably likely to be resolved in the

  plaintiff’s favor. And the question is not whether the court should

  grant preliminary injunctive relief (which can, of course, be revisited

  at a later point in the litigation) but whether the case should be

  dismissed with prejudice.

¶ 19   Because of these differences, we reject Salazar’s call for us to

  defer to the district court’s factual findings. First, in resolving a

  special motion to dismiss, the district court does not make factual

  findings, at least in the traditional sense. Indeed, the statute

  provides that the district court’s determination, at this early stage,

  that there was a reasonable likelihood of success on the merits is

  not “admissible in evidence at any later stage of the case or in any

  subsequent proceeding.” § 13-20-1101(3)(c). Moreover, to the

  extent the district court’s preliminary determination can be

  considered a factual finding, it is not based on any unique ability to


                                     10
  observe the witnesses but, rather, on a review of documents alone.

  In these circumstances, an appellate court need not defer to the

  district court’s factual findings. See Tyra Summit Condos. II Ass’n v.

  Clancy, 2017 COA 73, ¶ 14.

¶ 20   Finally, we agree with Staiert that the review of a special

  motion to dismiss is similar to a review of the sufficiency of the

  evidence, in that a court reviewing such a motion is called on to

  determine whether the plaintiff’s allegations and supporting

  affidavit, viewed in conjunction with any opposing affidavit, meet

  the legal threshold of establishing a reasonable likelihood of success

  on the merits. Thus, we are reviewing a legal determination

  necessary for the case to proceed, rather than a discretionary act

  that is not case-dispositive such as the granting of a preliminary

  injunction.

¶ 21   Taking into account the similarities and differences among

  these various motions, we conclude that we review de novo a

  district court’s ruling on a special motion to dismiss to determine

  whether the plaintiff has established a reasonable likelihood of

  prevailing on the claim. In doing so, we (like the district court)

  consider first whether the motion and supporting affidavit establish


                                    11
  a prima facie case that the plaintiff’s cause of action falls within the

  anti-SLAPP statute — that is, whether the claim arises from an act

  “in furtherance of the [defendant’s] right of petition or free

  speech . . . in connection with a public issue.” § 13-20-1101(3)(a).

  If so, we then consider the pleadings and the supporting and

  opposing affidavits to determine whether the nonmoving party (the

  plaintiff) has established a reasonable likelihood of success on his

  claim. We neither simply accept the truth of the allegations nor

  make an ultimate determination of their truth. Instead, ever

  cognizant that we do not sit as a preliminary jury, we assess

  whether the allegations and defenses are such that it is reasonably

  likely that a jury would find for the plaintiff.

                        C.   Reasonable Likelihood

¶ 22   The statute does not define the term reasonable likelihood.

  But in other contexts, Colorado appellate courts have treated

  “reasonable likelihood” as equivalent to “reasonable probability.”

  For example, when seeking preliminary injunctive relief pursuant to

  C.R.C.P. 65(a), under one formulation of the standard of proof, the

  moving party must demonstrate “a reasonable probability of

  success on the merits.” Rathke, 648 P.2d at 653. But other


                                      12
  appellate cases define the standard of proof in that respect as

  “reasonable likelihood.” See, e.g., Estate of Feldman, ¶ 17; Dallman

  v. Ritter, 225 P.3d 610, 621 (Colo. 2010); Sanger v. Dennis, 148 P.3d

  404, 407 (Colo. App. 2006); Bd. of Cnty. Comm’rs v. Fixed Base

  Operators, Inc., 939 P.2d 464, 467 (Colo. App. 1997).6 The case law

  analyzing the grant or denial of preliminary injunctions thus uses

  the terms “reasonable probability” and “reasonable likelihood”

  interchangeably.

¶ 23   We presume the General Assembly was aware of judicial

  treatment of this phrase when it enacted the anti-SLAPP statute.

  See Advanced Component Sys. v. Gonzales, 935 P.2d 24, 27 (Colo.

  App. 1996), rev’d on other grounds, 949 P.2d 569 (Colo. 1997).

  Thus, we conclude that “reasonable likelihood” in the anti-SLAPP

  statute is synonymous with “reasonable probability.”

                            III.   Application

¶ 24   Neither party disputes that Salazar’s claim arises out of

  Staiert’s petitioning activity or speech in connection with a public


  6 In light of this longstanding judicial treatment of these phrases,
  we disagree with the district court’s conclusion that reasonable
  likelihood is distinguishable from reasonable probability. This
  disagreement, however, does not affect our disposition.

                                    13
  issue. Thus, we turn to whether Salazar has demonstrated a

  reasonable likelihood of success on his claim. Staiert contends that

  he has failed to do so for three reasons.

        A.    Malicious Prosecution Claim Premised on “Truthful
                                 Complaints”

¶ 25   Staiert first argues that Salazar’s claim “should have been

  dismissed because Colorado does not allow a malicious prosecution

  suit based on truthful complaints to government investigators.” We

  are not persuaded.

¶ 26   To prove a claim for malicious prosecution, a plaintiff must

  establish “(1) the defendant contributed to bringing a prior action

  against the plaintiff; (2) the prior action ended in favor of the

  plaintiff; (3) no probable cause; (4) malice; and (5) damages.”

  Hewitt v. Rice, 154 P.3d 408, 411 (Colo. 2007).

¶ 27   Probable cause requires that the defendant believed “in good

  faith . . . in the [wrongful conduct] of the [plaintiff in the underlying

  action], and that such belief [was] reasonable and prudent.”

  Montgomery Ward & Co. v. Pherson, 129 Colo. 502, 508, 272 P.2d

  643, 646 (1954); see W. Page Keeton et al., Prosser and Keeton on

  the Law of Torts § 119, at 876 (5th ed. 1984) (“Probable cause is a



                                     14
  reasonable ground for belief in the guilt of the party charged.”).

  “Probable cause is judged by appearances to the defendant at the

  time he initiates prosecution.” Prosser and Keeton § 119, at 876

  (footnote omitted).

¶ 28   Relying on Climax Dairy Co. v. Mulder, 78 Colo. 407, 418, 242

  P. 666, 671 (1925), Staiert contends that “factually truthful”

  complaints cannot support malicious prosecution claims.7 In that

  case, the defendant reported facts to law enforcement that law

  enforcement then used to obtain a search warrant for the plaintiff’s

  premises. Id. at 409, 242 P. at 667. Based on the search, the

  plaintiff was arrested and criminally charged, but then acquitted.

  Id. Following his acquittal, he sued the defendant for malicious

  prosecution. Id. at 408-09, 242 P. at 667. The Colorado Supreme

  Court concluded that because the defendant provided law


  7 Staiert also cites Walker v. Van Laningham, 148 P.3d 391 (Colo.
  App. 2006), for this proposition. But Staiert misreads that opinion.
  Though the plaintiff in Walker alleged that the complaints to the
  government were unfounded, the opinion points out that the
  plaintiff had, in fact, been convicted of some of the ordinance
  violations that had been reported. Id. at 393. Thus, the opinion
  cannot be read to suggest that a party that reports alleged
  misconduct to the proper government authorities cannot be sued
  even if, when making that report, the party knew the report was
  factually or legally baseless.

                                    15
  enforcement with a “full, fair, and honest statement of the facts,” id.

  at 419, 242 P. at 671, he could not then be liable because the

  “officer incorrectly determine[d] that such facts constitute[d] a

  crime.” Id. at 417-18, 242 P. at 670.

¶ 29   Staiert asserts that Climax Dairy’s holding establishes that so

  long as a defendant’s complaint is factually truthful, it can never

  give rise to a malicious prosecution claim. But Climax Dairy does

  not stand for such a broad proposition. In that case, the

  defendant’s knowledge was limited to the facts. There was no

  indication that he was aware of the applicable legal standards or

  whether the plaintiff’s conduct amounted to prosecutable criminal

  behavior. The defendant in good faith believed that the plaintiff’s

  conduct was wrongful and, thus, he did not lack probable cause.

¶ 30   An entirely different scenario arises where a defendant is well

  versed in not only the facts, but the applicable law as well. If such

  a defendant contributes to bringing a complaint when they know

  that there is no legal basis for “prosecuting” the plaintiff, then they

  may be liable for malicious prosecution because there would not be

  probable cause for such a complaint. This is true regardless of




                                     16
  whether the factual allegations raised in the defendant’s complaint

  are truthful.

¶ 31   The allegations in this case are less like those in Climax Dairy

  and more in line with the latter scenario. Although the factual

  allegations may have been truthful, there is a reasonable likelihood

  that Salazar will be able to demonstrate that Staiert knew those

  facts did not add up to a violation of the law. See POME, 677 P.2d

  at 1369. We therefore reject Staiert’s contention that “[b]ecause

  everything in Staiert’s complaints was truthful . . . [Salazar] cannot

  pursue this case.”

                    B.    First Amendment Protection

¶ 32   Staiert next argues that the First Amendment protects her

  conduct and requires that Salazar’s claim be dismissed.

  Specifically, she asserts that (1) Salazar failed to establish “actual

  malice,” and (2) Salazar’s claim fails to meet the standard set forth

  in POME. We decline to address the first contention — as it is

  unpreserved — and reject the second.

                            1.    Actual Malice

¶ 33   Staiert argues that “in a suit involving speech about a public

  figure like former Representative Salazar, a plaintiff must prove


                                     17
  ‘actual malice’ before liability may attach.” According to Staiert,

  “actual malice requires clear evidence that the defendant made a

  false statement of fact, either knowing it to be false or in reckless

  disregard thereof.” And, relying on New York Times Co. v. Sullivan,

  376 U.S. 254 (1964), she asserts that actual malice is different from

  malice in the common law sense, and must be shown with

  “‘convincing clarity,’ without resort to presumptions.”

¶ 34   In her special motion to dismiss, however, Staiert did not

  argue that Salazar was required to sufficiently plead actual malice

  to establish a reasonable likelihood of success on his malicious

  prosecution claim. In the briefing on the special motion to dismiss,

  Staiert cited Sullivan once in the motion itself and once in the reply

  brief. The first reference was asserted as support for the following

  statement: “Only in very limited circumstances is it proper to use

  the levers of government to punish speech regarding public figures

  like [Salazar].” The second reference, contained in a string cite in a

  footnote, parenthetically referenced the holding from the case,

  including that a public figure bringing a libel suit must show

  statements made with knowledge of falsity or reckless disregard for

  the truth. The string cite containing this reference was asserted in


                                     18
  support of Staiert’s position regarding the accuracy of her

  statement of the POME principles. These passing references and, at

  most, undeveloped arguments are insufficient to have preserved the

  argument asserted on appeal. See Fiscus v. Liberty Mortg. Corp.,

  2014 COA 79, ¶ 35 n.1 (“A skeletal ‘argument,’ really nothing more

  than an assertion, does not preserve a claim.” (quoting United

  States v. Dunkel, 927 F.2d 955, 956 (7th Cir. 1991))).

¶ 35   Because this argument is raised for the first time on appeal,

  we decline to review it. See Mangone v. U-Haul Int’l, Inc., 7 P.3d

  189, 191 (Colo. App. 1999) (“[P]laintiff did not raise this issue before

  the trial court, and the issue was not properly preserved for

  appellate review.”).

                         2.   Application of POME

¶ 36   Staiert next contends that Salazar failed to produce sufficient

  evidence to meet the POME test.

¶ 37   POME addressed the scope of the First Amendment right to

  petition in the context of a claim for abuse of process. In POME, an

  environmental group filed an unsuccessful C.R.C.P. 106 action

  challenging a county board’s decisions to rezone on behalf of a

  developer. 677 P.2d at 1362-63. The developer then sued the


                                    19
  group for abuse of process. Id. at 1364. The environmental group

  moved to dismiss the developer’s claims, arguing that the Rule 106

  action was a lawful exercise of its First Amendment right to petition

  the government for redress of grievances. Id.

¶ 38   The Colorado Supreme Court concluded that the act of filing a

  lawsuit challenging governmental activity is protected under the

  First Amendment, and therefore the parties filing the lawsuit are

  immunized from liability, unless the lawsuit is baseless or a sham.

  Id. at 1365-66. It held that when “a plaintiff sues another for

  alleged misuse or abuse of the administrative or judicial processes

  of government, and the defendant files a motion to dismiss by

  reason of the constitutional right to petition,” the plaintiff must

  demonstrate that the defendant’s petitioning activity was not

  immunized from liability under a three-part test. Id. at 1369. The

  plaintiff must make a sufficient showing that

             (1) the defendant’s administrative or judicial
             claims were devoid of reasonable factual
             support, or, if so supportable, lacked any
             cognizable basis in law for their assertion; and
             (2) the primary purpose of the defendant’s
             petitioning activity was to harass the plaintiff
             or to effectuate some other improper objective;
             and (3) the defendant’s petitioning activity had



                                     20
             the capacity to adversely affect a legal interest
             of the plaintiff.

  Id.

¶ 39    As a threshold matter, Salazar contends that “the procedure

  set forth in POME is inapplicable to cases where a special motion to

  dismiss is filed pursuant to the Anti-SLAPP statute” because the

  application of both imposes an excessive burden on a plaintiff such

  as himself. Salazar also argues that the “heightened standards set

  out in POME are overridden by the Anti-SLAPP statute.” He points

  out that while “the Anti-SLAPP statute created a threshold

  proceeding for testing constitutional viability, POME explicitly

  created a summary-judgment procedure for assessing the same

  issues.”

¶ 40    It is true that anti-SLAPP motions and POME motions occur at

  different procedural stages and place different burdens on a

  plaintiff.8 A challenge under the anti-SLAPP statute is a special



  8 We do not agree with Salazar that, by enacting the anti-SLAPP
  statute, the General Assembly intended to replace the POME
  analysis. When a legislature seeks to abrogate established case
  law, it generally must clearly express its intent to do so. Cf. Preston
  v. Dupont, 35 P.3d 433, 440 (Colo. 2001) (discussing legislative
  abrogation of common law). The anti-SLAPP statute does not


                                     21
  motion to dismiss and only allows the court to consider the

  pleadings and supporting and opposing affidavits when assessing

  whether the plaintiff has established a reasonable likelihood of

  prevailing on his claim. § 13-20-1101(3). In contrast, a motion to

  dismiss under the POME standard must be converted into a motion

  for summary judgment, giving the “the parties a reasonable

  opportunity to present all material pertinent to the motion.” 677

  P.2d at 1369. And under POME, “the plaintiff must make a

  sufficient showing to permit the court to reasonably conclude that

  the defendant’s petitioning activities were not immunized from

  liability under the First Amendment.” Id.

¶ 41   However, these differences do not mean that the POME test

  should not be considered when ruling on a special motion to

  dismiss under the anti-SLAPP statute. The ultimate question in

  that circumstance is whether the plaintiff has demonstrated a




  contain any such expression of intent. Nor do we read the statute
  to be necessarily inconsistent with POME, as opposed to
  supplementing it. In any event, even if the anti-SLAPP statute’s
  procedural aspects were intended to replace a POME motion,
  nothing in the statute overrides the substantive requirements POME
  establishes for a lawsuit arising out of a defendant’s First
  Amendment activity to meet constitutional muster.

                                   22
  reasonable likelihood that he will prevail on his claim. To do so in a

  case involving the defendant’s exercise of the right to petition, POME

  establishes what is necessary to overcome a constitutional

  challenge to the claim. In other words, Salazar must ultimately

  satisfy the POME standard to prevail on his malicious prosecution

  claim. Therefore, when addressing at this early stage whether he

  has demonstrated a reasonable likelihood of success, it is necessary

  to consider — as the district court did — whether he has a

  reasonable likelihood of making the required showing under POME.

¶ 42   Applying the POME test to Salazar’s malicious prosecution

  claim, we conclude that he successfully established a reasonable

  likelihood of successfully meeting all three elements.

¶ 43   The first element requires a showing that the defendant’s

  administrative or judicial claims were devoid of reasonable factual

  support, or, if so supportable, lacked any cognizable basis in law for

  their assertion. Id. Both the SOS and IEC complaints Staiert filed

  against Salazar were dismissed. The SOS concluded that none of

  the alleged instances of misconduct constituted a lobbying

  violation. As for the IEC complaint, Staiert herself conceded to the

  IEC that three of the four instances did not actually meet the


                                   23
  definition of lobbying, and the final instance was dismissed by the

  IEC for failure to state a claim pursuant to Rule 12(b)(5). Therefore,

  Salazar sufficiently established that the administrative claims

  lacked any cognizable basis in law.9

¶ 44   Next, Salazar demonstrated a reasonable likelihood of proving

  that Staiert had an improper objective in filing the complaints. His

  complaint alleges that Staiert brought these complaints despite

  having personal knowledge that they lacked a legal basis. As the

  district court noted, Staiert’s complaints “expressly accuse Mr.

  Salazar of violating Colorado’s lobbying laws in the face of contrary

  advisory decisions based on closely aligned facts — some of which

  Ms. Staiert drafted herself.” Additionally, Salazar’s complaint

  alleges that Staiert refused to participate in various stages of the

  SOS and IEC proceedings, yet issued a press release accusing

  Salazar of violating lobbying laws. The pleadings and affidavits



  9Staiert argues that we should modify POME and require that
  Salazar prove that her “complaint was false, baseless, or otherwise
  a sham proceeding with no lawful purpose” since the malicious
  prosecution claim here differs from the abuse of process claim in
  POME. We discern no basis — nor the authority — to modify
  supreme court precedent. Although POME involved an abuse of
  process case, its factors are equally applicable to the claim here.

                                    24
  thus sufficiently establish a reasonable likelihood that Salazar will

  be able to show that Staiert brought the complaints for an improper

  purpose.

¶ 45   As to the third element, Staiert does not appear to contend

  that Salazar’s legal interests could not have been adversely affected

  by these complaints.

¶ 46   We pause to note an important detail. The district court’s (and

  our) determination that Salazar has demonstrated a reasonable

  likelihood of success is in no way an opinion that he will actually

  prevail. Indeed, the statute prohibits a jury that ultimately hears

  the case from learning about that determination and prohibits this

  early screening determination from being given the effect of the law

  of the case. § 13-20-1101(3).

¶ 47   That being said, at this preliminary stage, we conclude that

  Salazar successfully demonstrated a reasonable likelihood that he

  will prevail.

                  C.   Sufficiency of the SOS Proceedings

¶ 48   Staiert next argues that the district court should have at least

  granted the special motion to dismiss as to the SOS proceedings




                                    25
  because those proceedings lacked the necessary quasi-judicial

  character to support a malicious prosecution claim.10 We agree.

   1.    Quasi-Judicial Administrative Proceedings as “Prior Actions”
                      for Malicious Prosecution Claims

¶ 49    As noted, to prevail on his malicious prosecution claim,

  Salazar must prove that Staiert contributed to bringing a “prior

  action” against him. Hewitt, 154 P.3d at 411. Staiert argues that

  for an administrative proceeding to be such a “prior action,” it must

  be quasi-judicial in nature.

¶ 50    Historically, the “prior action” element was limited to judicial

  proceedings. Under common law, the thrust of the tort of malicious

  prosecution has been “upon the misuse of criminal — and

  sometimes civil — actions as a means for causing harm.” Prosser

  and Keeton § 119, at 870. Although the action “began as a remedy

  for unjustifiable criminal procedings [sic],” it has extended into the

  field of “the wrongful initiation of civil suits.” Id. § 120, at 889.




  10Staiert does not challenge the IEC proceedings on this ground. In
  fact, in her motion to dismiss under C.R.C.P. 12(b)(5) she noted that
  the proceedings before the IEC were “probably sufficient to get past
  12(b)(5).”

                                      26
¶ 51   Colorado courts have generally followed suit, holding that the

  first element of a malicious prosecution claim may be established if

  a defendant “was a party to or assisted in a criminal or civil

  proceeding against the plaintiff.” Walford v. Blinder, Robinson &

  Co., 793 P.2d 620, 623 (Colo. App. 1990); see also Slee v. Simpson,

  91 Colo. 461, 465, 15 P.2d 1084, 1085 (1932) (“[O]ne of the

  essential elements of a malicious prosecution is the commencement

  or continuance of an original criminal or civil judicial proceeding.”).

¶ 52   In Walford, a division of this court extended the reach of the

  tort and held that “a judicially enforceable arbitration proceeding

  . . . may form the basis for a malicious prosecution action.” 793

  P.2d at 623-24. In reaching its conclusion, the division cited Melvin

  v. Pence, 130 F.2d 423 (D.C. Cir. 1942), for the proposition that

  administrative proceedings can give rise to malicious prosecution

  claims. According to Melvin,

             [t]he same harmful consequences may flow
             from the groundless and malicious institution
             of proceedings in them as does from judicial
             proceedings similarly begun. When one’s
             livelihood depends upon a public license, it
             makes little difference to him whether it is
             taken away by a court or by an administrative
             body or official. Nor should his right to redress
             the injury depend upon the technical form of


                                    27
                the proceeding by which it is inflicted. The
                administrative process is also a legal process,
                and its abuse in the same way with the same
                injury should receive the same penalty.

  Id. at 426.

¶ 53   Several jurisdictions that have recognized malicious

  prosecution actions based on administrative proceedings have

  limited the concept to those proceedings that are quasi-judicial in

  nature. See Hardy v. Vial, 311 P.2d 494, 495 (Cal. 1957) (“It is the

  general rule that a malicious prosecution action may be founded

  upon a proceeding before an administrative body. . . . The theory of

  these authorities is that the same harmful consequences may result

  from the malicious institution of administrative proceedings as from

  judicial proceedings maliciously begun . . . .”); Kauffman v. A. H.

  Robins Co., 448 S.W.2d 400, 403 (Tenn. 1969) (“[C]ertain

  administrative proceedings are at least ‘quasi-judicial’ to the extent

  that they may be the basis for a malicious prosecution action,

  provided all the requisite elements of such an action are both

  alleged and proved.”); Hillside Assocs. v. Stravato, 642 A.2d 664,

  669 (R.I. 1994) (“[O]nly quasi-judicial contested administrative

  determinations or proceedings that establish the legal rights,



                                       28
  duties, or privileges of a party after a hearing and that embody

  sufficient attributes of judicial proceedings may generate causes of

  action for malicious prosecution or for abuse of process.”).

¶ 54   Consistent with these authorities, the Restatement (Second) of

  Torts § 680 (Am. L. Inst. 1977), has recognized that “[o]ne who

  takes an active part in the initiation, continuation or procurement

  of civil proceedings against another before an administrative board

  that has power to take action adversely affecting the legally

  protected interests of the other, is subject to liability for any special

  harm caused thereby.” In other words, a quasi-judicial

  administrative proceeding may lead to a malicious prosecution

  claim. Id.; see Hellas Constr., Inc. v. Rio Blanco Cnty., 192 P.3d

  501, 504 (Colo. App. 2008).

¶ 55   We agree with this reasoning. Consequently, we hold that for

  an administrative proceeding to qualify as a “prior action” that may

  give rise to a malicious prosecution claim, it must be quasi-judicial

  in nature.

                 2.    The Secretary of State Proceedings

¶ 56   We turn, then, to whether Salazar has demonstrated a

  reasonable likelihood of success on his malicious prosecution claim


                                     29
  insofar as the claim is based on Staiert’s SOS complaint. We

  conclude that Salazar has failed to demonstrate a reasonable

  likelihood of proving that the SOS proceedings were sufficiently

  quasi-judicial in nature to satisfy the “prior action” element of his

  claim.

                            a.    Preservation

¶ 57   Initially, we reject Salazar’s contention that this issue is not

  properly before this court because “the district court did not

  address the substance of that issue in its Order on the Special

  Motion to Dismiss.”

¶ 58   In its order denying Staiert’s motion to dismiss under C.R.C.P.

  12(b)(5), the district court considered this question and found that

  “the SOS proceeding here was sufficiently judicial to satisfy the first

  element of a malicious prosecution claim.” In her special motion to

  dismiss, Staiert reiterated the argument that the SOS proceeding

  was not sufficiently judicial in nature to establish the first prong of

  Salazar’s claim.

¶ 59   In ruling on the special motion to dismiss, the district court

  found that “Salazar has shown a reasonable likelihood of prevailing

  on his claim,” including showing that “the defendant contributed to


                                     30
  bringing a civil or criminal proceeding against the plaintiff.” The

  district court further noted that because its order on the Rule 12

  motion to dismiss addressed Staiert’s argument that the

  administrative actions in this case could not serve as the basis of a

  malicious prosecution claim, that argument would not be

  re-addressed in the order on the special motion to dismiss. In

  substance, the court incorporated by reference its prior rejection of

  the argument that the SOS proceeding was not a quasi-judicial

  proceeding. Therefore, this question is properly before us.

                               b.    Analysis

¶ 60   A quasi-judicial proceeding is one that “involves the

  determination of rights, duties, or obligations so as to adversely

  affect the protected interests of specific individuals, and it is

  reached by application of preexisting legal standards or policy

  considerations to past or present facts to resolve the particular

  interests in question.” Hellas Constr., 192 P.3d at 504.

¶ 61   “[U]nsuccessful efforts to secure the institution of proceedings,

  however malicious or unfounded, are not actionable as malicious

  prosecution.” Melvin, 130 F.2d at 425. “The proceeding must,

  however, have been commenced. It is not enough that a mere


                                     31
  complaint has been made to the proper authorities for the purpose

  of setting prosecution in motion, where no official action ever has

  been taken.” Prosser and Keeton § 119, at 871.

¶ 62   The regulations in effect at the time Staiert filed the complaint

  provide that, upon receipt of a complaint, the Elections Division

  conducts an initial review. Dep’t of State Rule 4.3.1, 8 Code Colo.

  Regs. 1505-8 (effective Jan. 30, 2020). Based on the initial review,

  the Elections Division may either dismiss the complaint or conduct

  an investigation. Id. at Rule 4.3.2. After an investigation, the

  Elections Division must make a motion to the Secretary of State to

  dismiss the complaint if the division determines that it “does not

  have reasonable grounds to believe that a violation . . . has

  occurred, or otherwise concludes that enforcement pursuant to

  Rule 4.6 is not warranted.” Id. at Rule 4.5.3. Otherwise, the

  Elections Division initiates a formal, public hearing. Id. at Rule

  4.6.1.11


  11Salazar’s assertion that the SOS “will, following its investigations,
  conduct hearings on the alleged infraction” is incorrect. The
  regulation clearly provides that the Elections Division may initiate a
  hearing only “[i]f, after its investigation, the division has reasonable
  grounds to believe that a violation of [the lobbying statute] has


                                     32
¶ 63   It is only at this point in the process that the Secretary of

  State has authority to take legal action against the subject of the

  complaint. See id. at Rule 4.6.2 (identifying the actions the

  Secretary of State may take). In other words, only at this

  enforcement stage does the Secretary of State have the “power to

  take action adversely affecting the legally protected interests” of the

  subject of the complaint. See Restatement (Second) of Torts § 680.

¶ 64   Staiert’s complaint only progressed through the investigation

  phase. At that point, the Elections Division asked the Secretary of

  State to dismiss the complaint. No formal proceedings were filed

  and no hearing was initiated or held. Consequently, we conclude

  that the SOS proceedings were not quasi-judicial in nature and,

  thus, cannot support a claim for malicious prosecution.

¶ 65   Because Salazar cannot establish the “prior action” element of

  his malicious prosecution claim as it relates to the SOS

  proceedings, he has not demonstrated a reasonable likelihood of

  success on that aspect of his claim. Accordingly, the district court




  occurred.” Dep’t of State Rule 4.6.1, 8 Code Colo. Regs. 1505-8
  (effective Jan. 30, 2020).

                                    33
  erred by denying Staiert’s special motion to dismiss with respect to

  this portion of Salazar’s claim.

                            IV.   Attorney Fees

¶ 66   Staiert requests attorney fees under section 13-20-1101(4).

  That provision authorizes “a prevailing defendant on a special

  motion to dismiss” to recover attorney fees and costs. Id. Although

  we partially reverse the district court’s order denying the special

  motion to dismiss, Salazar is still able to pursue a malicious

  prosecution claim at this time. Thus, we do not view Staiert as a

  prevailing defendant, and we deny the request.

                             V.      Disposition

¶ 67   The order is affirmed in part and reversed in part. The case is

  remanded for further proceedings on Salazar’s claim arising out of

  the IEC complaint.

       JUDGE DAILEY and JUDGE BERGER concur.




                                      34